Case 1:19-cv-06603-AT Document 9 Filed 07/17/19 Page 1 of 7
              Case 1:19-cv-06603-AT Document 9 Filed 07/17/19 Page 2 of 7



        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                II.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.

                                                  2
           Case 1:19-cv-06603-AT Document 9 Filed 07/17/19 Page 3 of 7



       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                              III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 13(b)(5) of the Exchange Act [15

U.S.C. § 78m(b)(5)], by knowingly falsifying any book, record or account of an issuer subject to

Section 13(b)(2)(A) of the Exchange Act [15 U.S.C. § 78m(b)(2)(A)].

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

following who receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                               IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Rule 13b2-1 promulgated under the

Exchange Act [17 C.F.R. § 240.13b2-1], by directly or indirectly falsifying or causing to be

falsified any book, record or account subject to Section 13(b)(2)(A) of the Exchange Act [15

U.S.C. § 78m(b)(2)(A)].

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

                                                3
           Case 1:19-cv-06603-AT Document 9 Filed 07/17/19 Page 4 of 7



following who receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendant’s officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendant or with anyone described in (a).

                                                 V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for disgorgement of 2,922,445 operating partnership units of VEREIT Operating

Partnership, L.P. (“OP Units”), representing profits gained as a result of conduct alleged in the

Complaint. Defendant shall satisfy this obligation by surrendering and returning, or causing

members of AR Capital to surrender and return, 2,922,445 OP Units to VEREIT, Inc. within 14

days of entry of this Final Judgment and VEREIT shall cancel said disgorged units. Defendant

shall simultaneously transmit photocopies of evidence of surrender and return of such OP Units

along with case identifying information to the Commission’s counsel in this action. By

surrendering and returning such OP Units, Defendant relinquishes all legal and equitable right,

title, and interest in such OP Units and no part of said OP Units shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for disgorgement of the OP units

under this paragraph V by moving for civil contempt (and/or through other collection procedures

authorized by law) at any time after 14 days following entry of this Final Judgment. Defendant

shall pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is additionally liable for disgorgement of $11,275,065, representing profits gained as a result of

conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of

$1,038,791, for a total of $12,313,856, and Defendant is further liable for a civil penalty in the

                                                 4
           Case 1:19-cv-06603-AT Document 9 Filed 07/17/19 Page 5 of 7



amount of $14,000,000 pursuant to Section 20(d)(2) of the Securities Act [15 U.S.C. § 77t(d)(2)]

and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].

       Defendant shall satisfy this obligation by paying $26,313,856 to the Securities and

Exchange Commission within 14 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; AR Capital, LLC as a defendant in this action; and specifying that payment is made

pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant.

       The Commission may enforce the Court’s judgment for disgorgement, prejudgment

interest, and penalty under this paragraph VI by moving for civil contempt (and/or through other

collection procedures authorized by law) at any time after 14 days following entry of this Final


                                                  5
            Case 1:19-cv-06603-AT Document 9 Filed 07/17/19 Page 6 of 7



Judgment. Defendant shall pay post judgment interest on any delinquent amounts pursuant to 28

U.S.C. § 1961.

       The Commission shall hold the funds paid to it pursuant to this Final Judgment, together

with any interest and income earned thereon (collectively, the “Fund”), pending further order of

the Court. The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid to it

pursuant to this Final Judgment to the United States Treasury.

                                                 VII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

Consent is incorporated herein with the same force and effect as if fully set forth herein, and that

Defendant shall comply with all of the undertakings and agreements set forth therein.

                                                VIII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.




                                                  6
           Case 1:19-cv-06603-AT Document 9 Filed 07/17/19 Page 7 of 7



                                               IX.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


 SO ORDERED.

 Dated: July 17, 2019
        New York, New York




                                                7
